Appeal from an order of the Family Court, Monroe County (John J. Rivoli, J.), entered March 20, 2008 in a proceeding pursuant to Social Services Law § 384-b. The order, among other things, terminated respondent’s parental rights.It is hereby ordered that the order so appealed from is unanimously affirmed without costs.Memorandum: On appeal from an order of disposition that, inter alia, terminated his parental rights, respondent father contends that Family Court abused its discretion in refusing to issue a suspended judgment. We reject that contention. Petitioner established that, over the course of more than a year and six months, the father made little to no effort to visit the child and that, during visitation, he made minimal efforts to interact with the child (see Matter of Lenny R., 22 AD3d 240 [2005], lv denied 6 NY3d 708 [2006]; Matter of Jason J., 283 AD2d 982 [2001]). Petitioner further established that the father failed to complete á court-ordered substance abuse treatment program or to attend court-ordered domestic violence counseling (see Matter of Melissa DD., 45 AD3d 1219, 1221 [2007], lv denied 10 NY3d 701 [2008]). We thus conclude that the court properly determined that a suspended judgment would not serve the best interests of the child (see Matter of Ada M.R., 306 AD2d 920, 921 [2003], lv denied 100 NY2d 509 [2003]; see generally Matter of Michael B., 80 NY2d 299, 310-311 [1992]). Present— Smith, J.E, Fahey, Garni, Pine and Gorski, JJ.